* Curia.
We think the form of action adopted in this case liable to many objections, under the particular circumstances. But we are all agreed that, when justice has been done in the form of an action, upon which the verdict has been found, it is not in our discretion, nor are we required by the agreement of the parties, to disturb the verdict upon a question of form only; and especially where, in adjusting the demand, the defendant has had every advantage, which he could have had, or could claim, under any other form of action, (a)

Judgment on the verdict.


 [Graham on New Tr. 341, 357, 360. But the Court seems to have disregarded the only point reserved, and the terms upon which it was reserved, and to have turned ofi' the case upon another ground, which was not open for argument. — En.]